 Case 18-11199       Doc 54     Filed 04/15/19     Entered 04/15/19 08:27:01      Page 1 of 2



                         UNITED STATES BANKRUPTCY COURT

                           EASTERN DISTRICT OF LOUISIANA

IN RE:

TONYA COCKRELL SONGY                                         CASE NO.: 18-11199

DEBTOR                                                       CHAPTER 13


                                            ORDER

       Considering the Debtor’s Amended Motion for Turnover and Reissue of Flood Insurance

Proceeds and for Authority to Apply Flood Insurance Proceeds, the response of Nathan Songy, the

record of the case, argument of counsel and for reasons rendered orally at the April 10, 2019

hearing,

       IT IS ORDERED that Hartford Fire Insurance Co. or its agents reissue the August 17,

2017 check for $94,482.47 representing flood insurance proceeds to repair damages to 8327

Hermitage Drive, Denham Springs LA 70726 (“insurance proceeds check”), making the insurance

proceeds check jointly payable to Tonya Songy, Nathan Songy, Nationstar Mortgage, L.L.C. and

J.P. Morgan Chase Bank, N.A., and send the insurance proceeds check to Markus E. Gerdes,

Gerdes Law Firm, LLC., 106 North Cypress Street, Hammond, LA (street) or P.O. Box 2862,

Hammond, LA 70404 (U.S. Postal address), bankruptcy counsel for debtor Tonya Songy.

       IT IS FURTHER ORDERED that the insurance proceeds check is property of the

bankruptcy estate subject to the interests of Nationstar Mortgage, L.L.C. and J.P. Morgan Chase

Bank, N.A. as loss payees or additional insureds, or both.

       IT IS FURTHER ORDERED that Nathan Songy immediately endorse the insurance

proceeds check upon its receipt by Debtor’s counsel. Should Mr. Nathan Songy fail to endorse

the insurance proceeds check within five days of debtor's counsel giving notice to counsel for



                                           Page 1 of 2
 Case 18-11199         Doc 54    Filed 04/15/19     Entered 04/15/19 08:27:01    Page 2 of 2



Nathan Songy that it has possession of the check, then the Debtor is authorized to endorse the

check in lieu of Nathan Songy, that the debtor's endorsement will serve as Nathan Songy's

endorsement for all purposes under applicable law; and that any financial institution may accept

the check if endorsed pursuant to the terms of this order.

         IT IS FURTHER ORDERED that Markus E. Gerdes, counsel for debtor Tonya Songy,

is authorized to deposit the endorsed insurance proceeds check into debtor's counsel’s trust

account; but that none of the insurance proceeds may be disbursed pending further order of the

court.

         IT IS FURTHER ORDERED that the liens of Nationstar Mortgage, L.L.C. and J.P.

Morgan Chase Bank, N.A. are referred and shall attach to the insurance proceeds as adequate

protection of their interests.

         Baton Rouge, Louisiana, April 12, 2019.

                                     s/ Douglas D. Dodd
                                    DOUGLAS D. DODD
                            UNITED STATES BANKRUPTCY JUDGE




                                            Page 2 of 2
